DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-11, 13-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caldwell et al. (U.S. Patent No. 3,768,276 A; “Caldwell”).
Caldwell discloses:
Regarding claim 1:
A self-cooling system (title, “AIR-COOLED RESILIENT COUPLING ASSEMBLY”), comprising: 
at least one rotating component (58; FIG. 2); 
a housing (12) enclosing at least one rotating component, wherein the housing comprises: 
at least one inlet bore (120; FIG. 1); and 
at least one exhaust bore (124, 126, 128, and 130), wherein the at least one exhaust bore is disposed radially outward from a radial position of the at least one inlet bore with respect to an axis of rotation of the at least one rotating component (FIG. 2 depicts e.g. bore 126 as being radially outward 
wherein the at least one inlet bore and the at least one exhaust bore are positioned to establish a pressure differential to circulate a fluid into the at least one inlet bore, through the housing, and out of the at least one exhaust bore (col. 3, ll. 46-61, “As drive train assembly 56 rotates, the peripheral irregularities of the resilient coupling 88 act as fan elements swirling air about the coupling and generating a vortex circulation of air in chamber 22 of housing 12. The air thus swirled has a radial velocity component forcing the air to move in a generally spiral path toward the outer circumference of the chamber to be subsequently exhausted through discharge ports 124, 126, 128, and 130. To replace the air thus exhausted, ambient air surrounding housing 12 is drawn into the central area of chamber 22 through inlet air passages 116, 118, and 120. The air is then swirled by the coupling and impelled toward the external wall of the housing for discharge through the exhaust ports.”); and 
wherein the self-cooling system does not comprise any feature in addition to the at least one rotating component configured to drive the fluid into the at least one inlet bore, through the housing, and out of the at least one exhaust bore (col. 3, ll. 48-55, “the peripheral irregularities of the resilient coupling 88 act as fan elements swirling air about the coupling and generating a vortex circulation of air in chamber 22 of housing 12. The air thus swirled has a radial velocity component forcing the air to move in a generally spiral path toward the outer circumference of the chamber to be subsequently exhausted through discharge ports 124, 126, 128, and 130” [emphasis]).
Regarding claim 2:
The self-cooling system of claim 1, wherein at least one of the at least one inlet bore and the at least one exhaust bore are disposed in an axial portion of the housing with respect to the axis of rotation (FIG. 1-2 depict the inlet bore 120 as being disposed on an axial face and offset from the axis of rotation of at least component 58, see col. 3, ll. 19-22), and wherein the at least one inlet bore and the at least one exhaust bore extend from an exterior of the housing to an interior of the housing (FIG. 2 depict both inlet 
Regarding claim 3:
The self-cooling system of claim 1, wherein at least one of the at least one inlet bore and the at least one exhaust bore are coaxial with the axis of rotation (FIG. 3 depicts at least the outlet bores 124, 126, 128, 130 having respective arc lengths as per being defined within circumferential wall 16 and therefore being coaxial with the axis of rotation i.e. geometric center of the assembly in FIG. 3; see MPEP § 2125).
Regarding claim 4:
The self-cooling system of claim 1, wherein the at least one exhaust bore is disposed in a radial portion of the housing (FIG. 2 depicts e.g. outlet bore 126 as being disposed on a radial wall 16 of the housing 12)
Regarding claim 5:
The self-cooling system of claim 1, wherein at least one of the inlet bore and the at least one exhaust bore each have an arcuate profile along a circumferential axis of the self-cooling system (FIG. 3 depicts at least the outlet bores 124, 126, 128, 130 having respective arc lengths i.e. respective arcuate profiles as per being defined within circumferential wall 16, see MPEP § 2125; see also col. 2, ll. 1-2, “substantially circular external wall 16” and col. 3, ll. 29-30, “air discharge ports 124, 126, 128, and 130 are formed in external wall 16”).
Regarding claim 7:
The self-cooling system of claim 1, wherein the at least one exhaust bore comprises a plurality of exhaust bores (col. 3, ll. 29-30, “air discharge ports 124, 126, 128, and 130 are formed in external wall 16”).
Regarding claim 9:
A self-cooling system (title, “AIR-COOLED RESILIENT COUPLING ASSEMBLY”), comprising: 

a housing (12) enclosing at least one rotating component, wherein the housing comprises: 
at least one inlet bore (120; FIG. 1); and 
at least one exhaust bore (124, 126, 128, and 130), wherein the at least one exhaust bore is disposed radially outward from a radial position of the at least one inlet bore with respect to an axis of rotation of the at least one rotating component (FIG. 2 depicts e.g. bore 126 as being radially outward from inlet 120 with respect to the rotational center of components 58 and 68 i.e. the geometric center of the assembly seen in FIG. 3; see MPEP § 2125), and 
wherein the at least one inlet bore and the at least one exhaust bore are positioned to establish a pressure differential to circulate a fluid into the at least one inlet bore, through the housing, and out of the at least one exhaust bore (col. 3, ll. 46-61, “As drive train assembly 56 rotates, the peripheral irregularities of the resilient coupling 88 act as fan elements swirling air about the coupling and generating a vortex circulation of air in chamber 22 of housing 12. The air thus swirled has a radial velocity component forcing the air to move in a generally spiral path toward the outer circumference of the chamber to be subsequently exhausted through discharge ports 124, 126, 128, and 130. To replace the air thus exhausted, ambient air surrounding housing 12 is drawn into the central area of chamber 22 through inlet air passages 116, 118, and 120. The air is then swirled by the coupling and impelled toward the external wall of the housing for discharge through the exhaust ports.”); and 
wherein the self-cooling system does not comprise any feature in addition to the at least one rotating component configured to drive the fluid into the at least one inlet bore, through the housing, and out of the at least one exhaust bore (col. 3, ll. 48-55, “the peripheral irregularities of the resilient coupling 88 act as fan elements swirling air about the coupling and generating a vortex circulation of air in 
Regarding claim 10:
The self-cooling system of claim 9, wherein the first rotating component comprises at least one transfer bore (FIG. 2 depicts a radial space between the radially outermost surface of component 58 and the radially inner surface of housing 12) configured to establish a fluid passage from a first chamber of the housing to a second chamber of the housing, wherein the first chamber is disposed between the first rotating component and the interior of the housing (space leftwards of rotating component 58), and the second chamber is disposed between the second rotating component and the interior of the housing (space rightwards of rotating component 58, demarked “chamber 22” as seen in FIG. 2).
Regarding claim 11:
The self-cooling system of claim 9, wherein the at least one inlet bore comprises a plurality of inlets bores (bores 118, 120, see in FIG. 1), the at least one exhaust bore comprises a plurality of exhaust bores (bores 124, 126, 128, 30), or a combination thereof.
Regarding claim 13:
The self-cooling system of claim 11, wherein the plurality of exhaust bores are positioned radially outward of the plurality of inlet bores (FIG. 1-2 depict bores 124, 126, 128, 130 as being radially outward from inlets 118, 120; see MPEP § 2125).
Regarding claim 14:
The self-cooling system of claim 9, wherein the first rotating component comprises a flywheel (col. 2, ll. 35, “flywheel 58”) and the second rotating component comprises a transmission coupling (FIG. 2 depicts component 68 operatively connect to transmission gear 72, see also col. 2, ll. 32-50).
Regarding claim 16:
A self-cooling system (title, “AIR-COOLED RESILIENT COUPLING ASSEMBLY”), comprising: 

at least one inlet bore (120; FIG. 1); and 
at least one exhaust bore (124, 126, 128, and 130), wherein the at least one exhaust bore is disposed radially outward from a radial position of the at least one inlet bore with respect to an axis of rotation of the at least one rotating component (FIG. 2 depicts e.g. bore 126 as being radially outward from inlet 120 with respect to the rotational center of components 58 and 72 i.e. the geometric center of the assembly seen in FIG. 3; see MPEP § 2125), and 
wherein the at least one inlet bore and the at least one exhaust bore are positioned to establish a pressure differential to circulate a fluid into the at least one inlet bore, through the housing, and out of the at least one exhaust bore (col. 3, ll. 46-61, “As drive train assembly 56 rotates, the peripheral irregularities of the resilient coupling 88 act as fan elements swirling air about the coupling and generating a vortex circulation of air in chamber 22 of housing 12. The air thus swirled has a radial velocity component forcing the air to move in a generally spiral path toward the outer circumference of the chamber to be subsequently exhausted through discharge ports 124, 126, 128, and 130. To replace the air thus exhausted, ambient air surrounding housing 12 is drawn into the central area of chamber 22 through inlet air passages 116, 118, and 120. The air is then swirled by the coupling and impelled toward the external wall of the housing for discharge through the exhaust ports.”); and 
wherein the self-cooling system does not comprise any feature in addition to the at least one rotating component configured to drive the fluid into the at least one inlet bore, through the housing, and out of the at least one exhaust bore (col. 3, ll. 48-55, “the peripheral irregularities of the resilient coupling 88 act as fan elements swirling air about the coupling and generating a vortex circulation of air in chamber 22 of housing 12. The air thus swirled has a radial velocity component forcing the air to move in a generally spiral path toward the outer circumference of the chamber to be subsequently exhausted through discharge ports 124, 126, 128, and 130” [emphasis]).

The self-cooling system of claim 16, wherein the at least one heat generating component is configured to generate heat via vibro-elastic vibration (col. 1, ll. 9-12, “the resilient elements of the couplings continually flex and bend, producing an undesirable buildup of heat energy in the coupling”).
Regarding claim 18:
The self-cooling system of claim 16, wherein the at least one heat generating component is formed from a resilient material (col. 1, ll. 9-12, “the resilient elements of the couplings continually flex and bend, producing an undesirable buildup of heat energy in the coupling”).
Regarding claim 19:
The self-cooling system of claim 16, wherein the at least one heat generating component is coupled to the at least one rotating component (col. 2, ll. 60-65, “resilient coupling indicated generally at 88 joins the flywheel adapter hub 64 to the coupling yoke 68”; see in FIG. 2).
Regarding claim 20:
The self-cooling system of claim 16, wherein the heat generating component is disposed between a first rotating component and a second rotating component (FIG. 2 depicts the component 88 disposed axially between component 58 and component 68).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6, 8, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell.
Regarding claim 6, Caldwell does not expressly disclose that the arcuate profile of at least one of the at least one inlet bore and the at least one exhaust bore extends 45 degrees to 75 degrees about the axis of rotation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell to provide the arcuate profile of at least one of the at least one inlet bore and the at least one exhaust bore extends 45 degrees to 75 degrees about the axis of rotation. as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)( the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); see also MPEP § 2144.04 (IV)(A).  Here, nowhere in the original disclosure does it disclose or suggest that the claimed invention performs any differently than that of the prior art device.  For example, as indicated in paragraphs [0023] of the instant application and column 48-55 in Caldwell, the inlet and outlet bores of both the instant application and Caldwell function to generate air flow from the inlet bores out to the outlet bores.  Furthermore, paragraph [0024] of the instant application recites that “the arc shaped axial profiles 252 of the inlet bore and the exhaust bore each extend 15 to 95 degrees along the circumferential axis 129 . . . For example, the arc shaped axial profile of the inlet bore may extend 60 degrees along the circumferential axis 129.  Additionally, the arc shaped axial profile of the exhaust bore may also extend 60 degrees along the circumferential axis 129” (emphasis). This indicates that the claimed relative dimensions is optional and would not necessarily cause the device to perform differently than the Caldwell device.  As such, this limitation does not amount to a patentable difference.
Regarding claims 8 and 15, although Caldwell discloses the inlet and outlet bores being “substantially rectangular,” Caldwell does not expressly disclose at least one of the at least one inlet bore and the at least one exhaust bore has a circular profile.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell such that at least one of the at least one inlet bore and the at least one exhaust bore has a circular profile a matter of design choice since it has been held that varying shapes/configurations are not by themselves considered as significantly novel absent persuasive evidence that the particular shape/configuration of the claimed shape is significant. In re Dailey, 357 F.2d 699, 149 USPQ 47 (CCPA 1966)(the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant); see also MPEP § 2144.04(IV)(B).  Here, nowhere in the original disclosure does it disclose or suggest that a circular profile per se is significant. To the contrary, paragraph [0026] in the instant specification states that “the at least one exhaust bore and the at least one inlet bore may have different shapes” such as a “rectangular shape, elliptical shape, or another shape.”   This indicates that the particular shape is not significant.  As such, this limitation does not amount to a patentable difference.
Regarding claim 12, Caldwell does not expressly disclose an average inlet bore size of the plurality of inlet bores is smaller than an average exhaust bore size of the plurality of exhaust bores.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell to provide an average inlet bore size of the plurality of inlet bores being smaller than an average exhaust bore size of the plurality of exhaust bores as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)( the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); see also MPEP § 2144.04 (IV)(A).  Here, nowhere in the original disclosure does it disclose or suggest that the claimed invention performs any differently than that of the prior art device.  For example, as indicated in paragraph [0026] of the instant application and column 48-55 in Caldwell, the inlet and outlet bores of both the instant application and Caldwell function to generate air flow from the inlet bores out to the outlet bores.  Furthermore, paragraph [0029] of the instant application recites that “the diameter of each exhaust bore may be greater than the diameter of each bore” and there “in some embodiments, the average diameter of the each exhaust bore is greater than the average diameter of each inlet bore” (emphasis). This indicates that the claimed relative dimensions are optional and would not necessarily cause the device to perform differently than the Caldwell device.  As such, this limitation does not amount to a patentable difference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656